Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible
for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been
timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR
1.114. Applicant's submission filed on February 28, 2022 has been entered.
Claims 1, 3, 9-11, 13-21, 24-26, 30-31, 33-39, 41, 44, 46, 48-49, 57, 59-60, 62-67 and 69-70 are currently pending. Claim 1 has been amended by Applicants’ amendment filed on 2/2/2022. No claims were canceled or newly added.
Applicants’ election without traverse of Group I, in the response filed on 1/8/2019, said Group I directed to a non-naturally occurring or engineered vector system and a host cell or progeny thereof comprising said non-naturally occurring or engineered vector system, claims 1-4, 9-11, 13, 16, 35-41, 44, 46, 48, 49-51, 54-57, 59, 60, 62-68 (claims 2, 4, 40, 50, 51, 54-56 and 68 now canceled), was previously acknowledged. 
In addition,  Applicants’ election of the following species was previously acknowledged: 
Regarding claim 41, Applicant elects “at least one or more nuclear localization signal (NLS) domains;”
Regarding claim 49, Applicant elects “methylase activity;” 
Regarding claim 50 (now canceled), Applicant elects “at least one or more heterologous functional domains is at or near the amino-terminus of the RNA-targeting Cas protein;”
Regarding claim 51 (now canceled), Applicant elects “one or more heterologous functional domains are fused to the RNA-targeting Cas protein;”  
Regarding claim 54 (now canceled), Applicant elects “Streptococcus;”
Regarding claim 55 (now canceled), Applicant elects Francisella novicida for the first RNA-targeting Cas protein ortholog; and
	Regarding claim 56 (now canceled), Applicant elects Streptococcus for the second RNA-targeting Cas protein ortholog.

Claims 14, 15, 17-21, 24-26, 30, 31 and  33-34 were previously  withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Claims 44, 46 and 48 which depend from claim 41 and are directed to a transcriptional activation domain, a transcriptional repression domain, and a nuclease domain, respectively, were previously withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected species, there being no allowable generic or linking claim. The requirement for restriction among Groups I-V was previously made FINAL.

Therefore, claims 1, 3,  9-11, 13, 16, 35-39, 41, 49, 57, 59-60, 62-67 and 69-70 are currently under examination to which the following grounds of rejection are applicable.
Priority
This application is a continuation in par of PCT/ US2015/067151 12/21/2015 filed on December 21, 2015. Applicants’ claim for the benefit of a prior-filed application parent provisional applications 62/096,324 filed 12/23/2014,  62/098,059 filed 12/30/2014, 62/181,641 filed 06/18/2015 and 62/181,667 filed  06/18/2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Claim 1 has been amended to recite, “(i) a Francisella novicida Cas protein (FnCas) or ortholog, homolog or fragment thereof that comprises a Rec I domain, Rec2 domain, HNH domain and PAM Interacting (PI) domain, and targets RNA, and (ii) one or more heterologous functional domains inserted in the FnCas at a position analogous to amino acid position 553 or 571 of the Recl domain of Streptococcus pyogenes Cas9 protein (SpCas9), any amino acid position selected from 715-901 of the HNH domain of SpCas9, or at amino acid position 1153 of the PI domain of SpCas9”. 
It was previously noted that provisional application 62/098,059 filed 12/30/2014 states at paragraphs [0050] and [0008]: 
[0050] “Due to crystal structure experiments on SpCas9, the Applicant has identified that
positioning the functional domain in the Recl domain, the Rec2 domain, the HNH domain, or the Pi domain of the Francisetla novicida Cas9 protein or any ortholog corresponding to these domains is advantageous. Positioning of the functional domains to the Recl domain or the Rec2 domain, of the protein or any ortholog corresponding to these domains, in some instances may be preferred. Positioning of the functional domains to the Recl domain at position 553, Recl domain at 575, the Rec2 domain at any position of 175-306 or replacement thereof, the HNH domain at any position of 715-901 or replacement thereof, or the PI domain at position 1153 of the Francisella novicida protein or any ortholog corresponding to these domains, in some instances may be preferred. Fok 1 functional domain may be attached at the N terminus. When more than one functional domain is included, the functional domains may be the same or different.” 

[0008]”wherein the RNA-targeting Cas protein and the RNA-targeting guide RNA do not naturally occur together”

The disclosure of the prior-filed application, 62/098,059 filed 12/30/2014, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Specifically, 62/098,059 does not support amended claim 1, wherein insertion of one or more  heterologous functional domains into the recited amino acids correspond to analogous positions of Streptococcus pyogenes Cas9 protein (SpCas9), including position 571 of the Rec I domain.  
If Applicant believes the earlier applications provide support for this disclosure, Applicant should point out such support by page and line number in the reply to this Action.
Response to Applicants’ arguments
At page 11 of the remarks filed on February 28, 2022, Applicants argue that  support for amended claim I can be found at paras. [0016] and [0053] in the as-filed specification. Such is not persuasive. 
Paragraph [0016] of the Specification as filed states, 

    PNG
    media_image1.png
    454
    681
    media_image1.png
    Greyscale

 Paragraph [0053] of the Specification as filed, states: 


    PNG
    media_image2.png
    592
    677
    media_image2.png
    Greyscale

Moreover, rhe Specification does not provides a  sequence alignment of  bacterial Francisella novicida Cas protein and Streptococcus pyogenes Cas9 protein such that one of ordinary skill in the art would have identified how the amino acid position 571 of the Recl domain of SpCas9 corresponds with the Recl domain of FnCas, for example.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
Claims 1, 3,  9-11, 13, 16, 35-39, 41, 49, 57, 59-60, 62-67 and 69-70  are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite in its correlation of the cited amino acid residues at the positions indicated of Streptococcus pyogenes Cas9 protein (SpCas9) corresponding to amino acid positions in Francisella novicida Cas protein (FnCas). The amino acid of SpCas9 or FnCas are  not defined by the claim. The specification does not provide the amino acid of SpCas9 or FnCas. As no structure is recited, there is no antecedent basis for a particular amino acid position.  
It was previously noted that post-filing art of  Hirano et al. (Cell 164, 950-961, February 25, 2016; of record), discloses the amino acid sequence Francisella novicida Cas9 of 1629 amino acids, wherein the REC2 domain is inserted into the REC1 domain, and the REC1 and REC3 domains are connected by a linker loop (referred to as the REC1–REC3 linker). See also Weiss et al., WO2014113493-A1; publication date 24-JUL-2014; see Score search results for SEQ ID NO: 1 corresponding to the Francisella novicida U112 cas9 protein of 1628 aa. 

    PNG
    media_image3.png
    164
    653
    media_image3.png
    Greyscale

However, the claimed Recl domain at amino acid position 553 or 571 in claim 1, for example, does not appear to correspond to the Rec1 amino acid domain defined in Figure 1A of Hirano et al.. Instead, Hirano’s  Rec1 domain comprises the amino acids 83-112 and 307-449 in a 5' to 3' orientation. Thus,  amino acid position 553 or 571 appears to belong to Hirano’s REC3. Likewise, the claimed domain 715-901 in claim 1 does not appears to be included within Hirano’s NHN l domain (e.g, amino acid positions 932-1070).
Furthermore, the amino acid length of Streptococcus pyogenes Cas9 and Francisella novicida Cas protein is different according to the teachings of Weiss et al . See Figure 6 of Weiss et al., (US Pub 2015/0353905). Acordingly, the amino acid at position 1153 in Francisella novicida Cas9 does not correspond with the same amino acid position in Streptococcus pyogenes Cas9.

    PNG
    media_image4.png
    274
    579
    media_image4.png
    Greyscale

As such the metes and bounds of the claims are indefinite. 
Claims 3,  9-11, 13, 16, 35-39, 41, 49, 57, 59-60, 62-67 and 69-70  are indefinite insofar as they depend directly or indirectly from claim 1.
Claim Rejections - 35 USC § 112- First paragraph- New Matter
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3,  9-11, 13, 16, 35-39, 41, 49, 57, 59-60, 62-67 and 69-70  are newly rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite: “(i) a Francisella novicida Cas protein (FnCas) or ortholog, homolog or fragment thereof that comprises a Rec I domain, Rec2 domain, HNH domain and PAM Interacting (PI) domain, and targets RNA, and (ii) one or more heterologous functional domains inserted in the FnCas at a position analogous to amino acid position 553 or 571 of the Recl domain of Streptococcus pyogenes Cas9 protein (SpCas9), any amino acid position selected from 715-901 of the HNH domain of SpCas9, or at amino acid position 1153 of the PI domain of SpCas9”. 
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.

The response filed on filed on February 28, 2022 indicates that support for amended claim 1 can be found at paras. [0016] and [0053] in the as-filed specification. However, these paragraphs do not support the cited amino acid positions in Streptococcus pyogenes Cas9 corresponding to SpCas9. A review of the Specification does not provides a  sequence alignment of  bacterial Francisella novicida Cas protein and Streptococcus pyogenes Cas9 protein. What the Specification teaches in relation to specific mutations of the SpCas9 and  FnCas at paragraph [0037] is: “mutations of the CRISPR enzyme, when the enzyme is not SpCas9 corresponding to residues at positions 10, 762, 840, 854, 863 and/or 986 of Francisella novicida (which may be ascertained for instance by standard sequence comparison tools)…. .at least two or more mutations is as to D10, E762, H840, N854, N863, or D986 according to SpCas9  protein, e.g., D10A, E762A, H840A, N854A, N863A and/or D986A as to SpCas9, or N580 according to SaCas9, e.g., N580A as to SaCas9, or any corresponding mutation(s) in a Cas9 of an ortholog to Sp or Sa, or the CRISPR enzyme comprises at least one mutation wherein at least H840 or N863A as to Sp Cas9 or N580A as to Sa Cas9 is mutated; e.g., wherein the CRISPR enzyme comprises H840A, or D10A and H840A, or D10A and N863A, according to SpCas9 protein, or any corresponding mutation(s) in a Cas9 of an ortholog to Sp protein or Sa protein. [emphasis added]. There is nothing more to lead one of skill in the art to appreciate that one or more heterologous domains can be inserted at the cited positions of domains Rec1, HNH and PI of SpCas9, as recited in claim 1.
Therefore, there appears to be no support for the limitations of “(i) a Francisella novicida Cas protein (FnCas) or ortholog, homolog or fragment thereof that comprises a Rec I domain, Rec2 domain, HNH domain and PAM Interacting (PI) domain, and targets RNA, and (ii) one or more heterologous functional domains inserted in the FnCas at a position analogous to amino acid position 553 or 571 of the Recl domain of Streptococcus pyogenes Cas9 protein (SpCas9), any amino acid position selected from 715-901 of the HNH domain of SpCas9, or at amino acid position 1153 of the PI domain of SpCas9”. 
Thus, the insertion of an expression vector “ “(i) a Francisella novicida Cas protein (FnCas) or ortholog, homolog or fragment thereof that comprises a Rec I domain, Rec2 domain, HNH domain and PAM Interacting (PI) domain, and targets RNA, and (ii) one or more heterologous functional domains inserted in the FnCas at a position analogous to amino acid position 553 or 571 of the Recl domain of Streptococcus pyogenes Cas9 protein (SpCas9), any amino acid position selected from 715-901 of the HNH domain of SpCas9, or at amino acid position 1153 of the PI domain of SpCas9” is considered to be the insertion of new matter for the above reasons. This is a matter of written description for the above reasons. Declarations and new references cannot demonstrate possession of a concept after the fact.  
Maintained objections/ Rejections in response to Applicants’ arguments or amendments
                                   Claim Rejections - 35 USC § 103
The scope of claim 1 has been narrowed  to recite: “(i) a Francisella novicida Cas protein (FnCas) or ortholog, homolog or fragment thereof that comprises a Rec I domain, Rec2 domain, HNH domain and PAM Interacting (PI) domain, and targets RNA, and (ii) one or more heterologous functional domains inserted in the FnCas at a position analogous to amino acid position 553 or 571 of the Recl domain of Streptococcus pyogenes Cas9 protein (SpCas9), any amino acid position selected from 715-901 of the HNH domain of SpCas9, or at amino acid position 1153 of the PI domain of SpCas9”. 
Thus the claims require insertion of one or more heterologous sequences into specific amino positions of the RecI, HNH and PI domains. However,  the instant claims are not so limited such that this is the only possible insertions. The claims are "open" and thus lend themselves to insertions 
Claims 1, 3, 9-10, 13, 16, 35-39, 49, 62, 65-67 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Weiss et al., (US Pub 2015/0353905; effective filing date January 16, 2013; of record) in view of Nishimasu et al., (February 2014; Cell, pp. 935-949). 
Regarding claim 1, Weiss discloses recombinant nucleic acids, cloning vectors, and recombinant cells containing the same vectors configured to express a Cas9-nucleic acid complex that targets viral or pathogenic nucleic acids or RNA associated with oncogenes comprising:
In relation to the first regulatory element in claim 1.a), Weiss et al., teaches  a first recombinant vector encoding an RNA, wherein the RNA comprises a bacterial derived scaRNA sequence, and a third sequence encoding an third RNA in operable combination with promoter sequences (e.g., an associated trans-activating CRISPR RNA (tracrRNA)), wherein a portion of the sequence encoding the third RNA hybridizes to the scarRNA, and wherein a second portion of the sequence encoding the third RNA hybridizes to a target sequence (paragraph [0022]). Figure 1A of Weiss illustrates a schematic of the F. novicida type II CRISPR/Cas locus, containing cas9, cas1, cas2 and cas4, as well as the crRNA array (repeats indicated by vertical red lines), tracrRNA, scaRNA , and predicted promoters (black arrows) (paragraph [0049] of the published application]).

    PNG
    media_image5.png
    77
    492
    media_image5.png
    Greyscale

Weiss  states, “The locus contains Cas1, Cas2, and Cas4, all predicted to be involved in adaptive resistance by acquiring new targeting crRNAs as well as a predicted trans-activating RNA (tracrRNA), an accessory small RNA necessary for crRNA activity. It also contains a unique small RNA previously undescribed in a CRISPR locus, distinct from the crRNAs and tracrRNA, referred to herein as Small CRISPR-CAS-associated RNA (scaRNA)(FIG. 1A)”. (paragraph [0118] of the published application]). Moreover, Weiss et al., states “The sequences of the tracrRNA and scaRNA were analyzed and it was determined that the tracrRNA could hybridize to a degenerate repeat region in the scaRNA (FIG. 2d), similar to the interaction between the tracrRNA and the repeat region of a crRNA, which is necessary for targeting DNA.” (paragraph [0178]; Fig. 2A). Figures 2D of Weiss shows  a schematic representing predicted hybridization between tracrRNA (green) and scaRNA (beige), and scaRNA and gene FTN__1103 (purple) (paragraph [0055] of the published application]). Note that F. novicida gene FTN_0757 is involved in the repression of bacterial lipoproteins (BLPs) (FTN_1103) (paragraph [0177] of the published application]).

    PNG
    media_image6.png
    113
    394
    media_image6.png
    Greyscale

Furthermore, Weiss exemplifies targeting of  Human hepatocellular carcinoma cells (Huh7.5 cells) with “the indicated plasmid constructs containing Cas9, the HCV 5' and 3' targeting rgRNAs”, following  by transfection with HCV (paragraph [0187]; Figure 9A). Weiss states, “Targeting rgRNA interacting with the portion of the indicated portion of the HCV genome, either 5' UTR (A) or the 3' UTR (B) is illustrated in FIG. 9.” (paragraph [0185]), falling within the scope of “ wherein the RNA-targeting guide RNA” and “FnCas protein do not naturally occur together” since the rgRNA interact with portion of the HCV genome (paragraph [0185]).  

    PNG
    media_image7.png
    142
    432
    media_image7.png
    Greyscale
 In relation to the first regulatory element in claim 1.b), Weiss discloses  a second recombinant nucleic acid comprising a F. novicida Cas9 gene encoding a Cas protein, wherein said Cas9 comprising “ five endonuclease domains (RuvC-I-RuvC-IV,  HNH) and the ARM (arginine-rich motif)” (paragraph [0052]; Fig. 2B). Moreover, Weiss teaches at paragraph [0176] “Cas9 proteins contain four RuvC endonuclease domains (RuvC-I through RuvC-IV), as well as an HNH endonuclease domain (FIG. 6). While RuvC-I and the HNH are known to be necessary for degradation of target DNA, the functions of the other domains were unknown…. Surprisingly, RuvC-I and HNH catalytic mutants maintained wild-type ability to repress FTN--1103, demonstrating that Cas9-mediated repression of FTN--1103  does not require these domains, and differentiating this process from the targeting of DNA. While RuvC-II point mutants also had wild-type levels of FTN--1103 transcript (FIG. 2b).” Thus, Weiss’ teaching  provide support for RuvC-I and HNH catalytic mutants lacking conserved residues such as R59, D876 (RuvC-III) , 
    PNG
    media_image8.png
    784
    577
    media_image8.png
    Greyscale
H1162 (PI) and D1165 (PI) of F. novicida Cas9 able to maintain wild-type ability to repress FTN—1103.   In preferred embodiments, Weiss teaches a strain encoding Cas9-FLAG or Cas:R59A-FLAG, “Cas9 from a strain expressing a FLAG-tagged version of this protein” for immunoprecipitation of Cas  (paragraphs [0056]-[0057]; [0178]); additionally, Weiss discloses an engineered vector system comprising the open reading frame for an HA epitope tagged human codon optimized F. novicida Cas9 (FnCas9), driven by the CMV promoter (paragraph [0184]), falling within the scope of a Cas protein comprising a HNH domain and  “one or more heterologous functional domains” as recited in claim 1.  b) (i) and (ii). 
Thus, as illustrated in Fig. 2B, Weiss et al., discloses five endonuclease domains (RuvC-I -RuvC-IV, HNH) and the ARM (arginine-rich motif) (paragraph [0052]; Fig. 2B). Weiss’ Fig. 6 provides a sequence alignment of  bacterial Francisella novicida and Streptococcus pyogenes Cas9 arginine-rich, ruvC-III, and RuvC-IV motifs.9
Weiss et al., does not teach that one or more functional domains (e.g., the FLAG protein) is positioned to the HNH, a Rec1 domain, or PI domain of Streptococcus pyogenes Cas9.

    PNG
    media_image9.png
    66
    548
    media_image9.png
    Greyscale
Before the effective filing date of the claimed invention, Nishimasu et al., discloses the crystal structure of Streptococcus pyogenes Cas9 complex with Guide RNA and Target DNA, wherein the structure revealed a bilobed architecture composed of target recognition and nuclease lobes, accommodating the sgRNA :DNA heteroduplex in a positively charged groove at their interface (abstract). Nishimasu et al., illustrates in Figure 1A that  “Cas9 consists of two lobes: a  recognition (REC) lobe and a nuclease (NUC) lobe . The REC lobe can be divided into three regions, a long a helix referred to as the bridge helix (residues 60–93), the REC1 (residues 94–179 and 308–713) domain, and the REC2 (residues 180–307) domain… The negatively charged sgRNA :target DNA heteroduplex is accommodated in a positively charged groove at the interface between the REC and NUC lobe” (page 937; col. 2, 2nd full paragraph ). Nishimasu et al., that in the crystal structure the REC2 domain does not contact the bound guide: target heteroduplex and hypothesizes that mutations in the REC2 would be tolerated. In fact, 
    PNG
    media_image10.png
    187
    550
    media_image10.png
    Greyscale
Nishimasu  et al., generate a Cas9 mutant lacking the REC2 domain (D175–307) which retained about 50% of the wild-type Cas9 activity, indicating that  the REC2 domain is not critical for DNA cleavage. In contrast, “the deletion of either the repeat-interacting region (D97–150) or the anti-repeat-interacting region (D312–409) of the REC1 domain abolished the DNA cleavage activity (Figure 2B), indicating that the recognition of the repeat:anti-repeat duplex by the REC1 domain is critical for the Cas9” (page 938; col. 2, 2nd full paragraph). 
In view of the sequence homology and conserved residues of bacterial F. novicida Cas9  and S. pyogenes Cas9 at  arginine-rich, ruvC-III, and RuvC-IV motifs, as explicitly disclosed by Weiss et al. (see Fig. 6), Weiss’ surprisingly discovery that RuvC-I and HNH catalytic point mutants lacking conserved residues such as point mutants D876 (RuvC-III) , H1162 (PI) and D1165 (PI) of F. novicida Cas9 maintained wild-type ability to repress FTN--1103, Nishimasu’ s benefits of deleting  Rec2 domain (D175–307) of S. pyogenes Cas9 and still retaining at least 50% wild type S. pyogenes Cas9 activity, it would have obvious for one of ordinary skill in the art that F. novicida Cas9  and S. pyogenes Cas9 are orthologs sharing a high degree of conserved amino acid residues, therefore, the practitioner in the art would readily understand that other RuvC-I , HNH and PI catalytic point mutants lacking conserved residues including amino acids at one or more positions of the 775-909 HNH domain and amino acid positions 1099-1368 of the Streptococcus pyogenes Cas9 could be generated for Cas9-mediated repression of d FTN--1103, with a reasonable expectation of success, particularly because Weiss et al., teaches that point mutants of F. novicida  Cas9 for the catalytic domains of RuvC-I,  and HNH maintained wild-type ability to repress FTN--1103,. Moreover, in relation to the RuvC-II, it would have been obvious to insert one or more functional domains at residues D175–307 of the Rec2 domain, particularly because Nishimasu evidences that deletion of the  Rec2 domain (D175–307) of S. pyogenes Cas9 retain at least 50% S. pyogenes Cas9 activity. The insertion of heterologous functional domains within the RuvC-I, RuvC-II  HNH and PI domains is nothing more than standard molecular biology techniques well-known in the art.
Regarding claim 3, the F. novicida gene FTN_0757 is present in a complete Type II CRISPR-CAS system locus (paragraph [0118] of the published application).
Regarding claim 9, Weiss et al., illustrates in Figure 1A that a scaRNA sequence is fused to said tracrRNA sequence.
Regarding claim 10, Weiss et al., that human hepatocellular carcinoma cells (Huh7.5 cells) were transfected with the pcDNA3.3 eukaryotic expression vector, containing the open reading frame for an HA epitope tagged human codon optimized F. novicida Cas9 (FnCas9), driven by the CMV promoter (paragraph [0184]).
Regarding claim 13, Weiss et al., discloses that Cas9 degrades DNA targeted by crRNAs and in the FTN_0757 (cas9) is in a CRISPR/Cas locus,  “the sequence specific association of Cas9, tracrRNA and scaRNA are important for the targeting and repression transcript” , wherein “mutations disrupting the interaction between tracrRNA and scaRNA significantly damped the ability of either small RNA to associated with Cas9” (paragraph [0179]).
Regarding claim 16, Weiss et al discloses compositions comprising viral vectors  for knocking down endogenous bacterial or other genes (paragraph [0014]).
Regarding claim 35, Weiss et al discloses a human codon optimized Francisella novicida Cas9 identified as SEQ ID NO: 9.
Regarding claim 36, Weiss et al., states “ In certain embodiments, the Cas9 gene comprises (SEQ ID NO: 9) or 10%, 30%, 50"/o, 60%, 70%, 80%, 90%, 95%, 98% or more identity thereto” (paragraph [0019]) and “the mutation is in the Cas9 or bacterial Cas9 arginine-rich, RuvC-III and RuvC-IV motif” (paragraph [0045]). 
Regarding claim 37, Weiss et al., states, “Cas9 proteins contain four RuvC endonuclease domains (RuvC-I through RuvC-IV), as well as an HNH endonuclease domain… point mutant strains lacking conserved residues were constructed in each domain (FIG. 2a). Surprisingly, RuvC-I and HNH catalytic mutants maintained wild-type ability to repress FTN_l103” (paragraph [0176] of the published application).
Regarding claim 38, Weiss et al., states, “Thus, the ability to repress FTN_l l 03 requires two Cas9 endonuclease domains distinct from those that mediate target DNA degradation” (paragraph [0176] of the published application), providing support for mutation in one or more catalytically active domains of the RNA targeting CAS having reduced or abolished nuclease activity compared with an RNA-targeting Cas protein lacking said mutation(s), absent any factual evidence to the contrary.
Regarding claim 39, Weiss et al discloses point mutant strains lacking conserved residues were constructed in each domain of four RuvC endonuclease domains (RuvC-I through RuvC-IV), Figures 2A and 2B (paragraph [0176] of the published application).
Regarding claim 49, Weiss et al., discloses a vector system exhibiting nucleic acid binding activity and cleave activity. 
Regarding claim 62, Weiss et al contemplates “single stranded targeting nucleic acids in the range of 25 to 50 nucleotides, or 25 to 100 or more nucleotides, or 35 to 65 nucleotides or more nucleotides, or 40 to 60 nucleotides or more nucleotides” (paragraph [0127])
Regarding claims 65-67, Weiss et al teaches eukaryotic hosts, methods for transformation of host cells (paragraph [0124]) , and plant cells, embryonic stem cells (ES cells) and animal cells genetically engineered to express Cas9 with RNA targeting (rgRNA) or multiple RNA targeting RNAs specific for different viruses or pests can used to create pest-resistant progeny (paragraphs [0125][0149]). 
Response to Applicants’ Arguments as they apply to rejection of claims 1, 3, 9-10, 13, 16, 35-39, 49, 62, 65-67 under 35 USC § 103
At pages 11-12 of the remarks filed on 2/28/2022, Applicants essentially argue that “Applicants analyzed the crystal structure of SpCas9 and identified the above-mentioned amino acid positions in SpCas9 for inserting a functional domain into the corresponding FnCas protein. See, e.g., published application at para. [0066]. The recited positions in SpCas9 corresponding to the above-referenced amino acid positions in the FnCas are nonobvious because neither Weiss nor Nishimasu teach or suggest insertion of a functional domain(s) in the claimed amino acid positions in the Reel domain, the HNH domain or the PI domain of FnCas.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
In contrast to Applicants’ allegation, paragraph [0066] refers to positions in Francisella novicida Cas9 and not in S. pyogenes Cas9. 
“Positioning of the functional domains to the Rec1 domain or the Rec2 domain, of the protein or any ortholog corresponding to these domains, in some instances may be preferred. Positioning of the functional domains to the Rec1 domain at position 553, Rec1 domain at 575, the Rec2 domain at any position of 175-306 or replacement thereof, the HNH domain at any position of 715-901 or replacement thereof, or the PI domain at position 1153 of the Francisella novicida protein or any ortholog corresponding to these domains, in some instances may be preferred.”

Given that the claims do not define the structure of the Francisella novicida Cas9 or S. pyogenes Cas9, the location of the positions recited in claim 1 is unclear. 
****
Claims 11, 41, 63-64 and  70 remain rejected under 35 U.S.C. 103(a) as being unpatentable over  Weiss et al., (US Pub 2015/0353905; effective filing date January 16, 2013; of record) in view of Nishimasu et al., (February 2014; Cell, pp. 935-949), as applied to claims 1 and 16 above, and further in view of Chu et al., (Nature biotechnology ; May 2015; pp 543-549) and Gregory et al (US Pub. 20150329875; date of filing May 13; 2014). 
Applicants have not submitted new arguments to rebut rejection of claims under 35 USC § 103 made in the Office Action filed on 4/21/2020. Therefore claims 11, 41, 63-64 and  70 remain rejected under 35 U.S.C. 103(a)aa for the reasons of record as stated at pages 14-17 of the office action filed on 4/21/2020 and the reasons set forth in the paragraphs above.
****
Claims 57 and  59-60 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Weiss et al., (US Pub 2015/0353905; effective filing date January 16, 2013) in view of Nishimasu et al., (February 2014; Cell, pp. 935-949), as applied to claims 1 and 16 above, and further  view of Doudna et al (US Pub 2018/0044700; effective filing priority September 2, 2014) and Garneau et al (Nature 2010; pp. 67-71) for the reasons of record as stated at pages 17-18 of the office action filed on 4/21/2020 and the reasons set forth in the paragraphs above.
****
Claim 69  is rejected under 35 U.S.C. 103(a) as being unpatentable over Weiss et al., (US Pub 2015/0353905; effective filing date January 16, 2013) n view of Nishimasu et al., (February 2014; Cell, pp. 935-949), as applied to claim 1 above, and further  in view of Mali et al., (2013 Nature Biotechnology ; pp 833-840) for the reasons of record as stated at pages 18-19 of the office action filed on 4/21/2020 and the reasons set forth in the paragraphs above.
Conclusion
Claims 1, 3,  9-11, 13, 16, 35-39, 41, 49, 57, 59-60, 62-67 and 69-70 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633